                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMERISOURCEBERGEN DRUG                    :
CORPORATION                               :
                                          :
    v.                                    :       CIVIL ACTION NO. 16-6106
                                          :
PRIMROSE PHARMACY, LLC.,                  :
ET AL.                                    :

                                         ORDER

     This 23rd day of December, 2019 it is hereby ORDERED as follows:

     1) The Report and Recommendation of the Special Master (ECF 88) is APPROVED

         and ADOPTED.

     2) Defendants’ Motion to Compel Adequate Responses (ECF 71) is DENIED as

         moot by virtue of the Recommendation of the Special Master.

     3) Any other informal motion with respect to discovery submitted by way of

         correspondence to the court or submitted to the Special Master is DENIED as

         moot by virtue of the Recommendation of the Special Master.

     4) Defendants’ Motion for Leave to File an Amended Answer with Counterclaim

         (ECF 65) is DENIED. Defendants failed to show good cause for their delay in

         asserting counterclaims until some two years into this litigation, and the Report and

         Recommendation of the Special Master did not establish that such delay was the

         result of failure of Plaintiff to comply with discovery obligations.

     5) The Motion to Withdraw as Legal Counsel for Defendants (ECF 89) is

         GRANTED. This matter is stayed for sixty days.


                                                         /s/ Gerald Austin McHugh
                                                        United States District Judge
